COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00547-CR


DONALD RAY CAGLE                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------


      On October 19, 2011, as part of a plea bargain agreement, Appellant

Donald Ray Cagle pleaded guilty to felony driving while intoxicated and true to a

felony repetition enhancement allegation; and the trial court sentenced him to

fifteen years’ confinement. On October 19, 2011, the trial court also certified that

this is a plea bargain case and that Appellant has no right to appeal. On October


      1
       See Tex. R. App. P. 47.4.
27, 2011, Appellant filed a document with the trial court that we have construed

as a notice of appeal. He then filed an amended notice of appeal on December

5, 2011. The trial court’s certification that Appellant has no right to appeal was

filed in this court on December 8, 2011. On December 9, 2011, we notified

Appellant that the certification indicating that Appellant had no right to appeal had

been filed in this court, and that this appeal could be dismissed unless Appellant

or any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before December 19, 2011. See Tex. R. App. P.

25.2(d), 44.3. Appellant has timely filed a response; however, the response does

not show any grounds for continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). Appellant does not challenge a pretrial ruling on a written motion,

and the trial court’s certification denied permission to appeal. Accordingly, we

dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 12, 2012




                                         2